DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment of the claim, filed on 10/12/2022, in response to the rejection of claims 1-11 and 13-19 from the non-final office action (07/13/2022), by amending claims 1, 8-9, and 16 is entered and will be addressed below.
Terminal Disclaimer
The terminal disclaimer filed on 10/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/120063 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 12 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A2-A4 and B2-B4, there being no allowable generic or linking claim.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The ” a gas supply unit” in claim 8, this is considered as a showerhead ([0099]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “an inner portion having an upper surface having an area less than that of the substrate to be processed” of claim 1, 
The “wherein a distance from the center of the substrate support plate to the path is less than the radius of the substrate to be processed” of claim 7,
The “a substrate support plate comprising an inner portion having an upper surface of an area less than that of a substrate to be processed” of claim 8,
The “wherein the gas supply unit comprises a plurality of injection holes 3distributed over an area less than that of the substrate to be processed” of claim 11,

the substrate is not part of the apparatus, its size relative to the upper surface of the support plate or to the path, or to the gas supply unit/showerhead is an intended use of the apparatus. When an apparatus that is capable of using a larger substrate than to the upper surface of the support plate is considered reading into the claim.

The “a gas reactive with the thin film on the substrate to be processed” of claim 18, and “through the gas supply unit, a gas different from the gas reactive with the thin film” of claim 19, the type of gases used in the apparatus is not part of the apparatus. Furthermore, the substrate, as well as the thin film on the substrate, is not part of the apparatus. 

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The “the peripheral portion comprises at least one path“ of claim 1 (similarly for claim 17) includes a gas path or an electrical path. As this is board but not indefinite, 112(b) rejection is not applied.

The “the path extends from a portion of the peripheral portion to another portion of the peripheral portion” of claim 3, the “a portion” and “another portion” can be both within the peripheral portion, as the boundary or boundaries of the peripheral portion has/have not been defined.

The ““wherein the path comprises: a first portion extending from a side surface of the substrate support plate toward the peripheral portion; and a second portion extending from the peripheral portion toward an upper surface of the substrate support  plate” of claim 4, the “side surface can be upper side, lower side, lateral side, or inner side. 

The “a gas supply unit on the substrate support plate” of claim 8, this “on” is clearly “above”, not directly in touch the top surface of the substrate support plate. The is different than “mounting a substrate to be processed on the substrate support plate” and throughout the Specification.

The “wherein a first distance between the inner portion and the gas supply unit is less than a second distance between the peripheral portion and the gas supply unit” of claim 8, the “a first distance” and “a second distance” can be from any point of the inner portion or the peripheral portion to any point of the gas supply unit. Note the claim does not describe vertical distance nor the “a first distance” or the “a second distance” being the shortest distance between the two objects.

The “accordingly, processing of a thin film on an edge region of the substrate to be processed disposed between the peripheral portion and the gas supply unit is performed without a separate alignment operation” of claim 14 is considered a result of previous portion of claim 14.

The “less plasma is generated in the first reaction space than plasma in the second reaction space” of claim 16 is because, at least partially, distance difference between the gas supply unit and various portion of the substrate support plate.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation of “wherein plasma of the first reaction space is generated” of claim 16 contradicts the “generation of plasma is suppressed in the distance of 1 mm or less between the gas supply unit and the substrate” of claim 8.

Claim 16 will be examined inclusive either plasma suppressed or with plasma generation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over COLLINS et al. (US 20080179288, hereafter ‘288), in view of Fang et al. (US 20080227301, hereafter ‘301). Alternatively, claims 1, 3-5, and 7 are rejected over ‘301 in view of ‘288.
‘288 teaches some limitations of:
Claim 1: FIG. 20 illustrates a modification of the reactor of FIG. 2 in which the plasma by-products (radicals) from the external plasma source 134 are fed into an annular plenum 630 inside the bottom of the pedestal 112 and upwardly through axial cylindrical bores 632 within the pedestal 112 and is shot out through ejection orifices 634 aimed generally at the peripheral edge of the wafer 118 … The pedestal 112 has a wafer-support surface 636 having a diameter less than that of the wafer 118 so as to leave a peripheral annular region of the wafer backside exposed ([0091]), The ceiling or gas distribution plate 104 has an interior gas manifold 108 and plural gas injection orifices 110 opening from the manifold 108 into the interior of the chamber 100 ([0039], 2nd sentence, the claimed “A substrate processing apparatus comprising a substrate support plate for supporting a substrate to be processed and a gas supply unit on the substrate support plate, the substrate support plate comprising: an inner portion having an upper surface having an area less than that of the substrate to be processed”, note the size of the substrate is not part of the apparatus. note Fig. 20 of ‘288 mislabeled the top surface 636 of the pedestal as another 638),
Illustration 1 below shows the claimed “an inner portion having an upper surface having an area less than that of the substrate to be processed; and a peripheral portion surrounding the inner portion, wherein an upper surface of the peripheral portion is below the upper surface of the inner portion, and the peripheral portion comprises at least one path”, and “a first distance between the gas supply unit and the substrate, a second distance between the gas supply unit and the peripheral portion of the substrate support plate, the second distance being larger than the first distance”,
Some polymer etchant (e.g., oxygen) radicals can migrate from the lower process zone 132 into the upper process zone 130 through the gap 122 and pose a risk of damage to critical layers on the wafer front side, such an ultra low-K thin film. In order to prevent this, a non-reactive purge gas, namely a gas that does not react with the thin film materials on the wafer front side, (e.g., nitrogen gas or argon gas) is supplied to the ceiling gas distribution plate 104 from a gas supply 140 in order to flush out the upper process zone 130 and keep it free of etchant species. In order to facilitate a thorough and fast purge of the upper process zone 130, the upper process zone 130 is restricted to a very small height corresponding to a small wafer-to-ceiling gap 144, e.g., about 0.2-2 mm ([0041]), a front side (e.g., photoresist strip) process gas supply 160 is provided in addition to the purge gas supply 140 through the ceiling 104 ([0082], 2nd sentence, the claimed “wherein the gas supply unit supplies at least one gas“).

	‘288 further teaches that The splitter 558 applies RF power to both the inner and outer coils 540, 550, with power being apportioned between the two coils to optimize plasma ion uniformity over the front side of the wafer (Fig. 18, [0082], 2nd last sentence, i.e. plasma generation at front side of the wafer can be used).

    PNG
    media_image1.png
    161
    159
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Inner portion
Upper surface
less than 
wafer size,)][AltContent: arrow][AltContent: textbox (Peripheral
Portion, upper
surface lower
than upper
surface  of
Inner portion)][AltContent: arrow][AltContent: textbox (Path)][AltContent: arrow][AltContent: textbox (2nd 
reaction space)][AltContent: arrow][AltContent: textbox (1st reaction
space)]

















	


‘288 does not teach the other limitations of:
	Claim 1: (wherein the gas supply unit supplies at least one gas), and the gas is ionized by a potential difference formed between the gas supply unit and the substrate support plate,
wherein, generation of radicals of the gas from the gas supply unit is suppressed because of the potential difference in a first distance between the gas supply unit and the substrate, while radicals of the gas from the gas supply unit are generated because of the potential difference in a second distance between the gas supply unit and the peripheral portion of the substrate support plate, (the second distance being larger than the first distance).

‘301 is analogous art in the field of Control Of Bevel Etch Film Profile Using Plasma Exclusion Zone Rings Larger Than The Wafer Diameter (title), A method of cleaning a bevel edge of a semiconductor substrate is provided (abstract, same as ‘288, [0002]-[0003]). ‘301 teaches that Each gas feed is used to provide the same process gas or other gases, such as buffer gas and/or purge gas … the buffer gas can be injected through the center gas feed 212, while the process gas can be injected through the edge gas feed 220 ([0023], 4th-3rd last sentences, therefore, less plasma in the region above substrate than the periphery region), The upper electrode assembly 204 includes: an upper dielectric plate or upper dielectric component 216; and an upper metal component 210 secured to the support 208 by a suitable fastening mechanism and grounded via the support 208 ([0024]), The lower electrode assembly 206 includes: powered electrode 226 having an upper portion 226a and a lower portion 226b and operative to function as a vacuum chuck to hold the substrate 218 in place during operation (Fig. 2, [0025], see also various other embodiments), In a variation, the upper electrode ring 516 is coupled to an RF power source while the lower electrode ring 504 is grounded ([0045], last sentence, in short, the plasma is in situ generation between the upper and the lower electrodes and the plasma is excluded from the region above the wafer).  The gas feeds 212, 220 provide process gas to be energized into plasma to clean the bevel edge ([0023], 2nd sentence, depending on the process or purge gas feed to the 212, the plasma can be less, or suppressed, in the region above the substrate).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the remote plasma 134 of ‘288 with the in situ plasma generation between the upper and lower electrode of ‘301 while feeding the same process gas to both gas distribution plate 104 to various gas inlets, for its suitability for bevel edge etching with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Alternatively, the rejection can be made with ‘301 as the primary reference in view of ‘288. ‘301 teaches all limitation except the reactive plasma gas path from the upper electrode. ‘288 teaches the reactive plasma gas path at the periphery portion of the lower electrode.

	‘288 further teaches the limitations of:
	Claim 3: any two points within an axial cylindrical bores 632 is within the periphery portion of the pedestal 112 (the claimed “wherein the path extends from a portion of the peripheral portion to another portion of the peripheral portion”).  
	Claim 4: any two of the annular plenum 630, the bores 632 and nozzles 634 read in the claimed “wherein the path comprises: a first portion extending from a side surface of the substrate support plate toward the peripheral portion; and a second portion  extending from the peripheral portion toward an upper surface of the substrate support plate”, note “toward” is in that direction but does not have to be an end point.  
	Claim 5: Fig. 21 shows the bores 632 are symmetrically formed (the claimed “wherein the path comprises a plurality of paths, and the plurality of paths are symmetrically formed with respect to the center of the substrate 2support plate”).  
	Claim 7: Fig. 20 shows the ring 640 has room to accommodate a larger substrate (the claimed “wherein a distance from the center of the substrate support plate to the path is less than the radius of the substrate to be processed”, the size of the substrate is an intended use of the apparatus, see claim interpretation above).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘288 and ‘301, as being applied to claim 1 rejection above, further in view of Lingampalli (US 20080179010, hereafter ‘010).
The combination of ‘288 and ‘301 does not teach the limitations of:
Claim 2: further comprising: at least one pad disposed on the inner portion.  

‘010 is analogous art in the field of Bevel Etcher With Vacuum Chuck (title), A bevel etcher incorporating a vacuum chuck used for cleaning the bevel edge and for reducing the bending curvature of a semiconductor substrate (abstract). ‘010 teaches that The components of the bevel etcher 400A are similar to those in FIG. 1A, with the difference that the vacuum chuck 402 includes a plurality of bumps or protruding elements 406. The protruding elements 406 may have a hemispherical shape or any other suitable geometry, and prevent the substrate 414 from bowing due to the pressure difference between the top and bottom surfaces of the substrate 414 (Fig. 4A, [0040], 2nd sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added protruding elements 406 to support substrate, as taught by ‘010, to the pedestal 112 of ‘288, for the purpose of preventing substrate bowing, as taught by ‘010 ([0040], 3rd sentence).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘288 and ‘301, as being applied to claim 5 rejection above, further in view of Tzu et al. (US 9490150, hereafter ‘150).
‘288 does not teach the limitations of:
Claim 6: wherein the inner portion comprises a through hole having a diameter different from that of the path.    

‘150 is analogous art in the field of Substrate Support For Substrate Backside Contamination Control (title, and addressing similar need of ‘299, col. 7, lines 51-53), in some embodiments a first conduit (e.g., conduit 217) may provide one or more gases to a purge channel 248 via a series of channels 251, 252 formed in the third plate 214. In some embodiments, a second conduit (e.g., conduit 216) may be coupled to a vacuum (not shown) to facilitate chucking the substrate 104 to the substrate support 103 (Fig. 2, col. 6, lines 48-53). ‘150 teaches that The substrate support 103 generally comprises a plate (heater plate) 106 configured to support the substrate 104 and a substrate support shaft 107 to support the plate 106 (col. 3, lines 34-37), non-metallic disk 234 may include a shaft 238 coupled to and extending outwardly from a bottom portion of the non-metallic disk 234 and through a corresponding opening in the heater plate 202. In such embodiments, the shaft 238 and non-metallic disk 234 may include a through hole 242 to prevent gas from being trapped between the non-metallic disk 234 and the heater plate 202 (col. 6, lines 21-27, Fig. 2 clearly shows the hole accommodating the shaft 238 is much larger than the purge channel 248), for the purpose of faster and more uniform heat transfer (col. 4, lines 37-38).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added disk 234 with shaft 238 that penetrating the substrate support 103 of ‘150 to the pedestal 112 connection to the shaft of ‘288, for the purpose of faster and more uniform heat transfer, as taught by ‘150 (col. 4, lines 37-38) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 8-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘288, in view of ‘301 and Kim et al. (US 8852384, hereafter ‘384). Alternatively, claims 8-11 and 13-19 are rejected over ‘301 in view of ‘288 and ‘384.
‘288 teaches some limitations of:
Claim 8: FIG. 20 illustrates a modification of the reactor of FIG. 2 in which the plasma by-products (radicals) from the external plasma source 134 are fed into an annular plenum 630 inside the bottom of the pedestal 112 and upwardly through axial cylindrical bores 632 within the pedestal 112 and is shot out through ejection orifices 634 aimed generally at the peripheral edge of the wafer 118 … The pedestal 112 has a wafer-support surface 636 having a diameter less than that of the wafer 118 so as to leave a peripheral annular region of the wafer backside exposed ([0091]), The ceiling or gas distribution plate 104 has an interior gas manifold 108 and plural gas injection orifices 110 opening from the manifold 108 into the interior of the chamber 100 ([0039], 2nd sentence, the claimed “A substrate processing apparatus comprising: a substrate support plate comprising an inner portion having an upper surface of an area less than that of a substrate to be processed and a peripheral portion surrounding the inner portion, wherein an upper surface of the peripheral portion is below an upper surface of the inner portion; and a gas supply unit on the substrate support plate, wherein a first distance between the inner portion and the gas supply unit is less than a second distance between the peripheral portion and the gas supply unit”, also see illustration below),
Fig. 20 shows the wafer is on the top surface 636 of the pedestal 112 (the claimed “wherein, when the substrate to be processed is mounted on the inner portion”, note Fig. 20 of ‘288 mislabeled the top surface 636 of the pedestal as another 638),
In an optional mode, the reactor of FIG. 2 is used to remove photoresist from the wafer front side … Preferably, this step is carried out with the height of the upper process zone 130 being in the narrow regime (0.2-2 mm) ([0056], the claimed “the distance between the substrate to be processed and the gas supply unit is about 1 mm or less”).

Fig. 20 of ‘288’s plasma source is the chamber 220 of the external plasma source 134 ([0083], a remote plasma), not an in situ plasma generator. ‘288 does not teach the other limitations of:
Claim 8: (8A) the second distance between the peripheral portion and the gas supply unit is about 3 mm or more, 
(8B) wherein power is supplied between the gas supply unit and the substrate support plate, 
wherein, during the supplying power between the gas supply unit and the substrate support plate, generation of plasma is suppressed in the distance of 1 mm or less between the gas supply unit and the substrate while plasma is formed in the second distance of 3 mm or more between the gas supply unit and the peripheral portion of the substrate support plate.  
Claim 11: wherein the gas supply unit comprises a plurality of injection holes 3distributed over an area less than that of the substrate to be processed.  

‘384 is analogous art in the field of A method for detecting plasma unconfinement in a reaction chamber during a bevel edge cleaning operation is provided (abstract). ‘384 teaches that Feed gas supplies 200 and 202 supply gas from a bottom region of the chamber and a side region of the chamber, respectively. The gas is supplied in the vicinity of region 122, where a plasma is generated from the feed gas to clean the bevel edge of a wafer. It should be appreciated that while a single feed line is illustrated for each of feed supplies 200 and 202, the embodiments are not limited to this structure. For example, feed supplies 200 and 202 may supply a plenum that configured to deliver a supply gas uniformly around the outer peripheral region of electrodes 106 and 108. In one embodiment, the plenum is an annular ring having holes distributed along an outer surface to evenly distribute the process gas is defined within this region accomplishes this functional requirement (Figs. 5A-5B, col. 6, lines 40-53), Within region 122, a plasma is struck between electrodes 108 and 106 (Fig. 1, col. 3, lines 37-38, Fig. 1 shows bottom of the wafer 120 is subject to the plasma cleaning, therefore, the feed supply 200 is below the bottom of the wafer), One skilled in the art will appreciate that the distance from a top surface of wafer 122 and the bottom of insulator block 100 is about 4 mm in one embodiment, thus allowing the pressure gradient to exist (col. 4, lines 1-4, therefore, the bottom of the wafer to the top of the feed supply 200 is more than 4 mm). ‘384 further teaches that an inert gas may be pumped through center feed/channel 44 of chamber 2 while a process gas is delivered to the outer periphery or edge region of the chamber which is proximate to the bevel edge of the wafer (col. 3, lines 51-54, Fig. 5A-B shows the holes below the inert/purge gas channel 44 is very small compare to the bottom electrode/pedestal 102 and the wafer 120), for the purpose of reliable of cleaning bevel edge of the wafer (col. 1, lines 45-46). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have arranged the ejection orifices 634 of ‘288 to more than 4 mm away from the bottom (optionally changed into vertical orientation), as taught by ‘384 (the limitations of claim 8A), and to have reduced the number of injection orifice 110 of the of the distribution plate 104 to a center small area, as taught by ‘384 when cleaning the bevel edge while purging the gas to the top surface of the wafer (the limitation of claim 11), for the purpose of reliable of cleaning bevel edge of the wafer (col. 1, lines 45-46). 

‘301 further teaches that The heights H1 and H2 determine the vertical separation between the substrate 218 and powered electrode 226. For repeatable alignment therebetween, the heights H1 and H2 are preferably precisely controlled ([0040], 2nd-3rd sentences) but is silent on the value of these heights.

‘301 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the remote plasma 134 of the combined apparatus of ‘288 and ‘834 with the in situ plasma generation between the upper and lower electrode of ‘301 (the limitation of 8B), for its suitability for bevel edge etching with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘301 can be applied as primary reference as discussed above.

The combination of ‘288, ‘301, and ‘834 further teaches the limitations of:
Claim 9: The combination has the same structure and the plasma generation will follow Paschen's law “wherein at least one gas supplied by the gas supply unit is ionized by a potential difference formed between the gas supply unit and the substrate support plate, wherein, generation of radicals of the gas from the gas supply unit is suppressed because of the potential difference in the distance of 1 mm or less, while radicals of the gas from the gas supply unit are generated because of the potential difference in the second distance of 3 mm or more“.

‘288 further teaches the limitations of:
	Claim 10: The pedestal 112 has a wafer-support surface 636 having a diameter less than that of the wafer 118 so as to leave a peripheral annular region of the wafer backside exposed. The pedestal 112 further has a peripheral annular surface 638 that is parallel to but below the wafer support surface, the height difference between the two surfaces 636, 638 providing a gas flow space 640 between the peripheral annular surface 638 and the wafer backside ([0091], the claimed “wherein the inner portion forms a convex portion of the substrate support plate, and the peripheral portion forms a concave portion of the substrate support plate”).  
	Claims 13-15: Fig. 20 shows the claimed “wherein the gas supply unit comprises a plurality of injection holes, and a first lower surface of the gas supply unit in a region where the plurality of injection holes are distributed is flush with a second lower surface of the gas supply unit outside the region where the plurality of injection holes are distributed” of claim 13, “wherein a distance between an upper surface of the substrate to be processed and the first lower surface of the gas supply unit and a distance between the upper surface of the substrate to be processed and the second lower surface of the gas supply unit are constant, and accordingly, processing of a thin film on an edge region of the substrate to be processed disposed between the peripheral portion and the gas supply unit is performed without a separate alignment operation” of claim 14, and “wherein a reaction space is formed between the substrate support plate and the gas supply unit, and the reaction space comprises: a first reaction space between the inner portion and the gas supply unit; and a second reaction space between the peripheral portion and the gas supply unit” of claim 15.  	
Claim 16: In an alternative embodiment of the optional frontside photoresist removal mode, capacitively coupled plasma is generated from the hydrogen in the upper process zone 130 by an RF power generator 250 coupled through an impedance match 252 across the ceiling gas distribution plate 104 and the wafer support pedestal 112 ([0057], clearly applicable to Fig. 20, the claimed “wherein plasma of the first reaction space is generated, and less plasma is generated in the first reaction space than plasma in the second reaction space”, due to the height difference between surfaces 636, 638, the capacitive plasma would have been less. Note also the external plasma source is another plasma, not the claimed plasma).  
	Claims 17-19: The annular plenum 630 supplies gas or plasma by-products to the bottom of each bore 602 and the ejection orifices or nozzles 634 receive the plasma by-products from the tops of the bores 632 ([0091], the claimed “the peripheral portion comprises at least one path” of claim 17, “wherein the substrate processing apparatus is configured to supply, through the path, a gas reactive with the thin film on the substrate to be processed” of claim 18 and “wherein the substrate processing apparatus is configured to supply, through the gas supply unit, a gas different from the gas reactive with the thin film” of claim 19, also taught by ‘301, note the gases type is an intended use, see claim interpretations above).  

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050178505 is cited for plasma edge etching with steps in both electrostatic chuck 40 and top electrode 10, except gas inlet hole 10b is from the recess of the top electrode (Fig. 4).

US 20050173067 is cited for edge etching with supporting pins/pad 102  and nitrogen outlet 42 (Figs. 1-2). US 20050178505 is cited for edge etching with capacitive plasma (Figs. 1-3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716